Citation Nr: 0715152	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  03-20 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chest rash.

2.  Entitlement to service connection for peeling palms.

3.  Entitlement to service connection for a prostate 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center of the Department of Veterans Affairs (VA).  
Jurisdiction over the case was subsequently transferred to 
the Regional Office (RO) in Cleveland, Ohio.

In September 2003, the veteran was afforded a videoconference 
hearing before a Decision Review Officer (DRO) at the 
Cleveland RO.  A transcript of this hearing is of record.

Although the veteran also perfected an appeal with respect to 
the issue of entitlement to service connection for PTSD, this 
issue was resolved by a Decision Review Officer decision in a 
May 2005 granting service connection for this disability.  
Therefore, the issue of service connection for PTSD is not 
before the Board.

The Board notes that in written argument submitted in April 
2007, the veteran's representative asserted that the 
assignment of a 50 percent rating for the veteran's PTSD in 
the May 2005 decision did not constitute a full grant of the 
benefits sought on appeal and that the initial rating issue 
therefore remains in appellate status.  The record in fact 
reflects that the initial rating issue has never been in 
appellate status.  It was first adjudicated in the May 2005 
decision.  The veteran was informed of that decision and the 
requirement that he submit a notice of disagreement within 
one year of the notice letter if he desired to initiate an 
appeal of the assignment of a 50 percent rating.  The matter 
was not thereafter addressed by the veteran or his 
representative until the submission by the veteran's 
representative in April 2007, well after the expiration of 
the time limit for submitting a notice of disagreement.  
Thus, it is clear that the initial rating issue is not 
currently before the Board.  If the veteran believes that an 
increased rating is warranted for the disability, he is free 
to file such a claim with the RO.  


FINDINGS OF FACT

1.  The veteran does not have a chronic disability manifested 
by a rash of the chest.

2.  The veteran does not have a chronic disability manifested 
by peeling palms.

3.  The veteran has not been diagnosed with prostate cancer.

4.  A chronic prostate disability was not present in service 
or until years thereafter, and is not etiologically related 
to the veteran's exposure to herbicides in service or 
otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  A chest rash was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).  

2.  Peeling palms were neither incurred in nor aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).  

3.  A prostate disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in May 2002, prior to its initial adjudication of the 
claims.  Although the originating agency did not specifically 
request the appellant to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and authorization necessary for VA to 
obtain the evidence on the veteran's behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for service connection for the disabilities 
for which service connection is sought, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
veteran's claimed disabilities.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claims 
was no more than harmless error.

The record also reflects that the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claims but has determined 
that no such examination is required in this case.  In this 
regard, the Board notes that although the medical evidence 
currently of record documents multiple examinations of the 
veteran, none of it shows that he has ever been found to have 
a skin rash of the chest or a disorder manifested by peeling 
hands.  In addition, during his September 2003 DRO hearing, 
the veteran testified that he had no current manifestations 
of his the claimed skin disorders of the chest and hand and 
was not currently undergoing any medical treatment for either 
condition.  Moreover, medical evidence showing the nature of 
the veteran's post-service prostate conditions is already of 
record.  It shows that the veteran has not been found to have 
prostate cancer, a disease for which presumptive service 
connection is authorized on an Agent Orange basis.  There is 
no indication in the medical evidence that the veteran's 
documented prostate disorders are in any way related to 
service.  Therefore, the Board finds that the medical 
evidence currently of record is sufficient to decide the 
claims and there is no reasonable possibility that a VA 
examination would result in evidence to substantiate any of 
the claims.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.     

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Chest Rash and Peeling Palms

Service medical records are negative for evidence of a chest 
rash or peeling palms.  Although acne vulgaris was noted on 
the veteran's enlistment examination, the report of his July 
1967 examination for discharge shows that his skin was found 
to be normal on clinical examination.  Moreover, although the 
post-service medical evidence documents multiple examinations 
of the veteran, none of it shows that the veteran has ever 
been found to have either of these claimed disabilities.  
Consequently, service connection is not warranted for either 
disability.


Prostate Disability

The veteran contends that he incurred a prostate disability 
as a result of his exposure to Agent Orange while serving in 
Vietnam.  The Board notes that the veteran served in Vietnam 
and is presumed to have been exposed to Agent Orange; 
however, the record reflects that he has not been found to 
have prostate cancer, the only prostate disorder for which 
presumptive service connection is authorized on the basis of 
herbicide exposure.

With respect to direct service connection for the veteran's 
prostate disability, the Board notes that service medical 
records are negative for evidence of a prostate disability, 
and the report of examination for discharge in July 1967 
shows that the veteran's genitourinary system was found to be 
normal on clinical examination.  Moreover, there is no 
medical evidence of any prostate disorder until more than 
twenty years following the veteran's discharge from service 
or medical evidence of a nexus between the veteran's current 
prostate disability and his military service.

The evidence of a nexus between the veteran's prostate 
disability and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is also against this claim.


ORDER

Entitlement to service connection for a chest rash is denied.

Entitlement to service connection for peeling palms is 
denied.

Entitlement to service connection for a prostate disability 
is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


